Citation Nr: 0630044	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO decision which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for fracture of 
the left wrist (navicular bone).  In August 2002, the veteran 
filed a notice of disagreement with this decision, and in 
September 2002, the RO issued a statement of the case.  In 
October 2002, the veteran perfected his appeal herein.

In February 2005, the Board issued a decision which found 
that the veteran had submitted new and material evidence to 
reopen his claim for service connection for residuals of a 
left wrist fracture.  The Board then remanded the matter for 
consideration of the reopened claim on a de novo basis by the 
RO.  

For the reasons indicated below, the appeal must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In November 2005, the veteran submitted a statement 
indicating that he wished to have a hearing in this matter 
before a member of the Board at the RO (referred to as a 
Travel Board).  This hearing has never been held, and the 
request for a Travel Board hearing has not been withdrawn.

Under these circumstances, a hearing should be scheduled and 
the case is remanded for the following action:  



The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



